GARDNER, Commissioner.
Alton Moore, Jr. and Edward Earl Stover were convicted of the rape of three young girls, and sentenced to life imprisonment without privilege of parole in each case. Moore was convicted also of detaining another girl for the purpose of having carnal knowledge of her and was sentenced to seven years’ imprisonment. Separate appeals were filed.
The court has carefully considered each of the assignments of error and is of the opinion that no prejudicial error was committed by the trial court. Since one of the assignments of error, namely, that the trial was conducted in Jefferson County when the rape, if any, occurred in Oldham County, presents an issue which this court has never directly ruled on, we believe it advisable to discuss the question briefly.
According to one of the victims, appellants abducted the victim in Jefferson County and took her to Oldham County where they forced her to have sexual intercourse with them. KRS 452.550 provides : “Where an offense is committed partly in one and partly in another county, or if acts and their effects constituting an offense occur in different c-ounties, the prosecution may be in either county in which any of such acts occurs(Emphasis added.) The initial abduction was a sequential part of carrying out the purpose of having carnal knowledge of their victim. Accordingly venue was in either Jefferson County or Oldham County.
The judgment is affirmed.
All concur.